Citation Nr: 1231489	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-01 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for hypothyroidism, residuals of Grave's disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to April 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2009, a statement of the case was issued in December 2009, and a substantive appeal was received in January 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It appears that the most recent VA examination for hypothyroidism was in June 2009.  However, after reviewing the examination report, the Board is unable to view it as adequate to allow for application of VA rating criteria for the Veteran's disability.  The RO has rated the hypothyroidism, residuals of Grave's disease, under the provisions of Diagnostic Code 7903.  The criteria calls for consideration of symptoms such as fatigability, constipation, mental sluggishness muscular weakness, weight gain.  In a July 2009 statement, subsequent to the June 2009, examination, the Veteran reports various symptoms and asserts that her disability has increased in severity.  Under these circumstances, the Board believes that additional examination is necessary to fully assist the Veteran with her claim. 

Although a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 


Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain and associate with the claims file any VA and/or private treatment records subsequent to April 2009.   

2.  The Veteran should then be scheduled for a VA examination for her service-connected hypothyroidism, residual of Grave's disease.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

Examination findings should be clearly set forth to allow for application of VA rating criteria from 38 C.F.R. § 4.119, Diagnostic Code 7903.  In particular, the examiner should render an opinion as to whether the Veteran has the following due to her service-connected hypothyroidism:  fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance (dementia, slowing of thought, depression), weight gain, cold intolerance, cardiovascular involvement, bradycardia, and sleepiness.

3.  The RO should then review the expanded record and readjudicate the Veteran's pending claim.  The Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


